                                                                               E-FILED
                                               Wednesday, 08 January, 2020 02:57:02 PM
                                                          Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                      URBANA DIVISION

AHSHUN T. COLLINS,                    )
                                      )
                Petitioner,           )
                                      )
      v.                              )     Case No. 18-cv-02066
                                      )
UNITED STATES OF AMERICA,             )
                                      )
                Respondent.           )

                               OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

      This cause is before the Court on Petitioner Ahshun T. Collins’

Motion to Vacate, Set Aside or Correct Sentence Pursuant to 28

U.S.C. § 2255 Relief (d/e 1). The Court must dismiss the motion if

it appears from the motion, any attached exhibits, and the record of

prior proceedings that Petitioner is not entitled to relief. See Rules

Governing Section 2255 Proceedings for the United States District

Courts, Rule 4(b). A preliminary review of Petitioner’s § 2255

motion and the record of prior proceedings establishes that the

motion must be dismissed because Petitioner is not entitled to

relief.

                              Page 1 of 8
                         I. BACKGROUND

     On May 5, 2006, Petitioner and several other individuals were

charged in a 10-count Indictment. Petitioner was charged in four

counts. Count 1 of the Indictment charged Petitioner with

conspiring to commit armed bank robbery, commit robbery, and

carry and use a firearm in furtherance of a crime of violence, in

violation of 18 U.S.C. § 371. United States v. Williams et al., Case

No. 06-cr-20032 (hereinafter, Crim.), Indictment (d/e 23), at 1-5.

Count 8 charged Petitioner with armed bank robbery, in violation of

18 U.S.C. § 2113(a) and (d). Id. at 12. Count 9 charged Petitioner

with using and carrying a firearm during a crime of violence, in

violation of 18 U.S.C. § 924(c). Id. at 13. Count 10 charged

Petitioner with knowingly possessing a firearm as a felon, in

violation of 18 U.S.C. § 922(g)(1). Id. at 14. On October 25, 2006,

Petitioner pleaded guilty to Counts 1, 8, and 9.

     On March 13, 2007, Petitioner appeared before United States

District Judge Michael P. McCuskey for sentencing. Judge

McCuskey sentenced Petitioner to 60 months’ imprisonment on

Count 1 and 134 months’ imprisonment on Count 8, to be served

concurrently, and 84 months’ imprisonment on Count 9, to be
                             Page 2 of 8
served consecutively to the terms of imprisonment imposed on

Counts 1 and 8. Crim., Judgment (d/e 195), at 3. Judge

McCuskey also sentenced Petitioner to 3 years of supervised release

on Count 1 and 5 years of supervised release on each of Counts 8

and 9, with the terms to be served concurrently. Id. at 4. Petitioner

did not appeal.

     In June 2016, Petitioner filed a § 2255 motion attacking his

career offender sentence based on Johnson v. United States, 135 S.

Ct. 2551 (2015). Collins v. United States, Case No. 16-cv-02181,

Motion (d/e 1). On April 13, 2017, Petitioner, through counsel,

voluntarily dismissed this § 2255 motion. Collins v. United States,

Case No. 16-cv-02181, Notice (d/e 7).

     In February 2018, Petitioner filed his Motion to Vacate, Set

Aside or Correct Sentence Pursuant to 28 U.S.C. § 2255 Relief,

alleging that his former counsel’s failure to challenge Petitioner’s

career offender designation constituted ineffective assistance of

counsel. In April 2018, Petitioner filed a motion seeking leave to

add a claim that his sentence on Count 9 was imposed in violation

of his Fifth Amendment due process rights. The Court denied the

motion as moot, finding that Petitioner was entitled to amend his §
                              Page 3 of 8
2255 motion as a matter of course under Rule 15 of the Federal

Rules of Civil Procedure. The Court noted that it would consider

both of Petitioner’s § 2255 claims.

                            II. ANALYSIS

     A prisoner claiming that his sentence violates the Constitution

may move for the Court “to vacate, set aside, or correct [his]

sentence.” 28 U.S.C. § 2255(a). Relief under § 2555 is an

extraordinary remedy because a § 2255 petitioner has already had

“an opportunity for full process.” Almonacid v. United States, 476

F.3d 518, 521 (7th Cir. 2007).

     Petitioner argues that his former counsel’s failure to challenge

Petitioner’s designation as a career offender under the United States

Sentencing Guidelines constituted ineffective assistance of counsel.

According to Petitioner, his designation as a career offender was

erroneous because his sentences on the three qualifying convictions

were imposed on the same day.

     Petitioner’s § 2255 motion is untimely with respect to his

claim of ineffective assistance of counsel. A one-year period of

limitation applies to § 2255 motions. 28 U.S.C. § 2255(f). The one-

year period begins to run from the latest of:
                             Page 4 of 8
      (1) the date on which the judgment of conviction becomes
      final;

      (2) the date on which the impediment to making a
      motion created by governmental action in violation of the
      Constitution or laws of the United States is removed, if
      the movant was prevented from making a motion by such
      governmental action;

      (3) the date on which the right asserted was initially
      recognized by the Supreme Court, if that right has been
      newly recognized by the Supreme Court and made
      retroactively applicable to cases on collateral review; or

      (4) the date on which the facts supporting the claim or
      claims presented could have been discovered through the
      exercise of due diligence.

Id.

      With respect to Petitioner’s ineffective assistance claim, the

only two possible dates from which the one-year period began to

run are the dates provided under § 2255(f)(1) and (f)(3) because

Petitioner does not allege that any government action prevented him

from making a motion (§ 2255(f)(2)) or that he recently discovered,

through the exercise of due diligence, facts supporting the claim (§

2255(f)(4)). Section 2255(f)(3) is of no help to Petitioner, as the

Supreme Court recognized a criminal defendant’s right to the

effective assistance of counsel long before Petitioner filed his § 2255

motion. See Strickland v. Washington, 466 U.S. 668, 686 (1984)
                              Page 5 of 8
(citing McMann v. Richardson, 397 U.S. 759, 771 n.14 (1970)).

That leaves § 2255(f)(1).

     Petitioner’s convictions became final on March 30, 2007, after

the expiration of the 14-day period to file a direct appeal. See

Clarke v. United States, 703 F.3d 1098, 1100 (7th Cir. 2013); Fed.

R. App. P. 4(b)(1)(A). Petitioner’s pending § 2255 motion was filed in

February 2018, nearly 11 years later. Petitioner’s claim of

ineffective assistance of counsel is, therefore, untimely under §

2255(f)(1).

     Petitioner’s second claim is that his sentence on the § 924(c)

count violates due process because the predicate offense is not a

crime of violence under 18 U.S.C. § 924(c)(3). Even assuming that

this claim is timely under § 2255(f)(3), the claim fares no better

than the first.

     Petitioner alleges that the predicate offense for his § 924(c)

conviction is conspiracy to commit armed bank robbery. However,

Count 9 of the Indictment makes clear that the predicate offense

underlying Petitioner’s § 924(c) conviction is armed bank robbery,

as charged in Count 8 of the Indictment. Armed bank robbery, in

violation of 18 U.S.C. § 2113(a) and (d), is a crime of violence under
                             Page 6 of 8
18 U.S.C. § 924(c)(3). United States v. Armour, 840 F.3d 904, 909

(7th Cir. 2016), as amended (June 26, 2017). Petitioner’s sentence

on Count 9 for carrying and using a firearm during a crime of

violence was not imposed in violation of Petitioner’s Fifth

Amendment due process rights.

               III. CERTIFICATE OF APPEALABILITY

     If Petitioner seeks to appeal this decision, he must first obtain

a certificate of appealability. See 28 U.S.C. § 2253(c) (providing that

an appeal may not be taken to the court of appeals from the final

order in a § 2255 proceeding unless a circuit justice or judge issues

a certificate of appealability). To receive a certificate of appealability

on a ground decided on the merits, Petitioner “must demonstrate

that reasonable jurists would find the district court’s assessment of

the constitutional claims debatable or wrong.” Slack v. McDaniel,

529 U.S. 473, 484 (2000).

     “When the district court denies a habeas petition on

procedural grounds without reaching the prisoner’s underlying

constitutional claim,” a certificate of appealability should issue only

when the prisoner shows both “that jurists of reason would find it

debatable whether the petition states a valid claim of the denial of a
                               Page 7 of 8
constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural

ruling.” Id.; see also Jimenez v. Quarterman, 555 U.S. 113, 118 n.3

(2009). The Court concludes that jurists of reason would not find

Petitioner’s claims or the Court’s procedural ruling debatable.

Therefore, the Court declines to issue a certificate of appealability.

                          IV. CONCLUSION

     For the reasons stated, Petitioner Ahshun T. Collins’ Motion to

Vacate, Set Aside or Correct Sentence Pursuant to 28 U.S.C. § 2255

Relief (d/e 1) is SUMMARILY DISMISSED. The Clerk is DIRECTED

to notify Petitioner of the dismissal. The Court declines to issue a

certificate of appealability. This case is CLOSED.



ENTER: January 8, 2020


                                 /s/ Sue E. Myerscough
                                 SUE E. MYERSCOUGH
                                 UNITED STATES DISTRICT JUDGE




                              Page 8 of 8
